Laughlin, J. (dissenting):
I dissent from the prevailing opinion and think the petitioner should be reinstated as a detective sergeant. The amendment to section 290 of the charter made by chapter 466 of the Laws of 1901 was declared unconstitutional by this court (People ex rel. Lahey v. Partridge, 74 App. Div. 291) in so far as it provided that patrolmen acting as detective sergeants under detail on the 1st day of April, 1901, nearly a year prior to the time the act took effect, should he and become detective sergeants, even though prior to the time the act took effect their detail as detective sergeants had been revoked. I think it quite clear, however, that the entire amendment was not unconstitutional. The Legislature clearly manifested an intention that patrolmen then acting as detective sergeants and those thereafter appointed as such should not be removed from that position without a hearing on charges. This was obviously the intention of the Legislature and such intention may be given effect even though part of the amendment be unconstitutional. The petitioner was acting under a detail as detective sergeant at the time the amendment took effect. It is perfectly competent for the Legislature in the interest of civil service to provide that persons employed in the public service, removable at pleasure, shall be continued so long as they perform their duties and shall be removable only after a hearing on charges .preferred against them. This view is in accordance with the conclusions reached in People ex rel. Lahey v. Partridge (supra), but not with the reasons assigned therefor. After the act took effect, if any part of it was constitutional, there was no longer authority for detailing policemen as detective sergeants or permitting them to continue to serve as detective sergeants under former details. The petitioner, however, from the time the amendment took effect, without any formal appointment as detective sergeant under the amendment, discharged the duties of the position and was recognized and paid his salary as a detective sergeant down *207to the time he made an application for his retirement. This, I think, was equivalent to a formal appointment under the amendment. I am of opinion that the petitioner is entitled to reinstatement as detective sergeant and to be retired from that position.
Order affirmed, with fifty dollars costs and disbursements.